Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on [10/10/2019] was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. (See MPEP § 1302.04)
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Timothy Gerlach on 12/1/20.
The claims have been amended as follows:

Claim 1 : A method for use in a wireless device, the method comprising: 

determining whether the first release token passes verification; and 
determining an action to perform based on whether the first release token passes verification; 
wherein, in response to a determination that the first release token passes verification, the action comprises releasing the RRC connection; 
wherein the RRC connection supports Control Plane Cellular Internet-of-Things (CP-CIoT) or Data over Non Access Stratum (DoNAS) functionality.

Claim 4 .

19. : A wireless device comprising processing circuitry and logic that, when executed by the processing circuitry, causes the wireless device to: 
receive a release message from a network node operating in a network, wherein the release message comprises a first release token and an instruction to release a radio resource control (RRC) connection; 
determine whether the first release token passes verification; and 
determine an action to perform based on whether the first release token passes verification; 
wherein, in response to a determination that the first release token passes verification, the action comprises releasing the RRC connection;
wherein the RRC connection supports Control Plane Cellular Internet-of-Things (CP-CIoT) or Data over Non Access Stratum (DoNAS) functionality.

Claim 22 .

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 19, the prior art of record, specifically TEYEB; Oumer et al. (US 20190254102) teaches A method for use in a wireless device, the method comprising: receiving a release message from a network node operating in a network, wherein the release message comprises a first release token and an instruction to release a radio resource control (RRC) connection;(paragraphs: 58, 168);
However, none of the prior art cited alone or in combination provides the motivation to teach determining whether the first release token passes verification; and determining an action to perform based on whether the first release token passes verification; wherein, in response to a determination that the first release token passes verification, the action comprises releasing the RRC connection; wherein the RRC connection supports Control Plane Cellular Internet-of-Things (CP-CIoT) or Data over Non Access Stratum (DoNAS) functionality. 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-3, 6, 8, 10-14, 17-21, 24, 26, 28-29, 32, 34 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Rajavelsamy, R., et al. "A method of efficient data transmission over Evolved Packet System." 2014 IEEE International Conference on Communications (ICC). IEEE, 2014. (Year: 2014) - provides a Even though Evolved Packet System (EPS) features flat-IP architecture, it is essentially a connection oriented system and establishes logical bearers between the User Equipment (UE) and the core network entities for any user data transmission. EPS was designed assuming high speed real-time bulk multimedia data transfer; so initial cost of bearer setup signaling for user plane data is justified. However, this basic assumption is changed due to very small and infrequent background data transfer by the smartphone’s always-on applications most of the time when smartphone is not in active use. To transmit this background data, UE incurs frequent idle to connected state transitions and require costly disproportionate signaling overhead for EPS bearer and Radio Resource Control (RRC) connection setup/release procedure. This paper presents a connectionless transmission (CLT) scheme for efficient exchange of background data without establishing the EPS bearer and RRC connection. In the proposed CLT scheme, the data packets are made self-sustainable by carrying routing information in the packet’s header. These self-sustained packets are carried through modified Random Access Channel (RACH) procedure between the UE and the eNodeB. Further, another novel aspect of the CLT scheme is to establish common user plane bearers between the radio access network and packet gateways in the core network, to forward self-sustain data packets using the routing information. Our simulation results show CLT scheme reduces the signaling overhead significantly compared to the traditional connection oriented transmission.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARAD RAMPURIA/
Primary Examiner
Art Unit 2413